Citation Nr: 1105876	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for right lateral herniated disc with encroachment of the 
neural foramina and L5-S1 bulging disc, originally claimed as a 
low back condition, for the period from August 25, 2005, to May 
1, 2008.

2.  Entitlement to an initial disability rating in excess of 40 
percent for right lateral herniated disc with encroachment of the 
neural foramina and L5-S1 bulging disc, originally claimed as a 
low back condition, for the period from May 1, 2008.

4.  Entitlement to an initial disability rating in excess of 20 
percent for right lumbar radiculopathy.

5.  Entitlement to an initial disability rating in excess of 10 
percent for left L4-L5 radiculopathy for the period prior to 
December 17, 2009.

6.  Entitlement to an initial disability rating in excess of 20 
percent for left L4-L5 radiculopathy for the period from December 
17, 2009.

7.  Entitlement to an initial compensable disability rating for 
the residuals of a traumatic facial wound.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1980, 
from October 2003 to June 2004, and from December 2008 to 
December 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
granted the Veteran's service connection claims for a low back 
condition at a 10 percent disability rating, and for a facial 
scar at a noncompensable rating.  

In a subsequent rating decision, the agency of original 
jurisdiction (AOJ) increased the Veteran's initial spinal 
disorder rating to 20 percent with an effective date of August 
25, 2005, and to 40 percent with an effective date of May 1, 
2008.  The AOJ has also granted the Veteran a rating for 
associated right lumbar radiculopathy as 20 percent disabling 
with an effective date of April 4, 2006.  The AOJ also granted a 
rating for associated left radiculopathy with a 10 percent rating 
from October 17, 2008, which was increased to 20 percent, as of 
December 17, 2009.  




FINDINGS OF FACT

1.  For the period from August 25, 2005 to May 1, 2008, the 
Veteran's service-connected right lateral herniated disc with 
encroachment of the neural foramina and L5-S1 bulging disc, did 
not manifest with limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or show favorable or 
unfavorable ankylosis of the thoracolumbar spine, nor did the 
Veteran experience any incapacitating episodes of at least 4 
weeks in duration.  

2.  For the period from May 1, 2008, the Veteran's service-
connected right lateral herniated disc with encroachment of the 
neural foramina and L5-S1 bulging disc, did not manifest with 
unfavorable anklyosis of the thoracolumbar or entire spine, nor 
is there evidence of incapacitating episodes lasting six weeks or 
more. 

3.  The Veteran's right lower extremity radicular symptoms are 
equivalent to no more than moderate incomplete paralysis of the 
sciatic nerve.  

4.  For the period prior to December 17, 2009, the Veteran's left 
lower extremity radicular symptoms are equivalent to no more than 
mild incomplete paralysis of the sciatic nerve.

5.  For the period from December 17, 2009, the Veteran's left 
lower extremity radicular symptoms are equivalent to no more than 
moderate incomplete paralysis of the sciatic nerve.  

6.  For the period from December 23, 2009, the Veteran's bladder 
impairment shows urinary frequency of less than one hour during 
the day.

7.  The Veteran's residuals of a facial injury do not show a scar 
that is painful upon examination or show the characteristics of 
disfigurement or gross disfigurement of a facial feature, nor 
does his deviated septum cause 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  For the period from August 25, 2005 to May 1, 2008, the 
criteria for a disability rating in excess of 20 percent for 
right lateral herniated disc with encroachment of the neural 
foramina and L5-S1 bulging disc have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5243, (2010).

2.  For the period from May 1, 2008, the criteria for a 
disability rating in excess of 40 percent for right lateral 
herniated disc with encroachment of the neural foramina and L5-S1 
bulging disc have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5243, 
(2010).

3.  The criteria are not met for a disability rating in excess of 
20 percent for the Veteran's right lower extremity radiculopathy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.124a, 
Diagnostic Code 8520 (2010).

4.  For the period prior to December 17, 2009, the criteria are 
not met for a disability rating in excess of 10 percent, for the 
Veteran's left lower extremity radiculopathy.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.124a, Diagnostic Code 
8520 (2010).

5.  For the period from December 17, 2009, the criteria are not 
met for a disability rating in excess of 20 percent, for the 
Veteran's left lower extremity radiculopathy.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.124a, Diagnostic Code 
8520 (2010).

6.  As of December 23, 2009, the criteria are met for a higher 
initial disability rating of 40 percent, but no greater, for 
bladder impairment associated with the Veteran's service-
connected right lateral herniated disc with encroachment of the 
neural foramina and L5-S1 bulging disc.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.25, 4.116, Diagnostic Code 7542 (2010).

7.  The criteria for an initial compensable disability rating for 
the residuals of a facial injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.97, 4.118, Diagnostic Codes 
6502, 7800-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the AOJ 
to the Veteran dated in October and December 2005.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by:  (1) informing him about the information and evidence not of 
record that was necessary to substantiate his initial service 
connection claims; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Furthermore, the December 2009 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, as required by Court.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007) (Dingess).  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claims in September 2006, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending the additional 
Dingess-compliant notice letters by readjudicating the case by 
way of the February 2010 rating decision and the April 2010 SSOC.  
Therefore, since the VA cured the timing error and because the 
Veteran did not challenge the sufficiency of the notice, the 
Board finds that the VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified by 
the latter readjudication.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

However, with regard to content, it is noted the claim currently 
at issue stems from initial rating assignments.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where service 
connection was granted and the disability rating and effective 
date assigned prior to the enactment of the VCAA - so prior to 
November 9, 2000.  The Court most recently clarified in Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Therefore, once a NOD has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.

Applying the above analysis to the present case, the Veteran does 
not contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Even so, after the 
Veteran filed an NOD as to a higher initial rating for his 
claims, the additional notice requirements described within 
38 U.S.C.A. §§ 5104, 7105 were met by the January 2008 SOC, the 
October 2009 and February 2010 rating decisions, the December 
2009 and April 2010 SSOCs, and the December 2009 and January 2010 
notification letters.  Specifically, these documents provided the 
Veteran with a summaries of the pertinent evidence as to the 
disability ratings applicable to his service connected disorders, 
citations to the pertinent laws and regulations governing higher 
initial rating for these disorders, and summaries of the reasons 
and bases for the AOJ's decision to deny higher initial ratings 
in excess of those granted for these disorders.  Therefore, after 
filing his March 2007 NOD, the Veteran was provided with ample 
opportunity to submit evidence regarding the appropriate ratings 
relevant to his claims, which he has taken full advantage of.  In 
any event, the Veteran in this case does not contend, nor does 
the evidence show, any notification deficiencies either with 
respect to timing or content that have resulted in prejudice to 
the Veteran.  See Shinseki, supra.  Thus, the Veteran has 
received all required notice in this case.

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured VA medical treatment records.  The 
Veteran was also provided with three VA orthopedic examinations 
which thoroughly reviewed the severity and manifestations of his 
low back disorder and its effects in his daily life and 
employment in April 2006, October 2008, and December 2009, 
providing sufficient evidence to allow the Board to review the 
history of this disorder at this time.  38 C.F.R. § 4.2 (a VA 
examination must be adequate for rating purposes).  The Veteran 
has submitted personal statements, certain service treatment 
records (STRs), and private treatment records.  The Veteran has 
not provided authorization for VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

The Board observes that the AOJ has not obtained the Veteran's 
complete STRs from the Puerto Rico Army National Guard.  In this 
regard, VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain the 
Veteran's STRs or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When 
VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue until 
they are obtained unless it is reasonably certain they do not 
exist or that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  The Board 
concludes that further attempts to obtain these records would 
appear to be futile, nor does any failure to obtain such records 
prejudice the Veteran's claim.  The record contains copies of 
five letters sent by the AOJ to the Puerto Rico Army National 
Guard Medical Command identifying the Veteran, the Veteran's 
unit, and the records sought, with no response to indicate 
whether these records could be obtained, or if another agency was 
the proper custodian.  The AOJ has also conducted a search of 
records through the PIES (Personnel Information Exchange System), 
which indicated that all available records had been sent.  As 
such, it appears that further attempts to obtain these records 
would be futile.  

Additionally, the Veteran's service connection claims on appeal 
have been granted, such that further records could only be 
utilized to show that the Veteran's service-connected disorders 
have increased in symptoms or manifestations.  While it is 
apparent that the Veteran has been called to active duty service 
during the appeal period, the Veteran has submitted his own 
copies of relevant treatment records including the records of 
relevant treatment during his active service in 2008.  Further, 
the AOJ has provided several relevant VA medical examinations 
over the course of the appeal, in particular this included a 
December 2009 examination shortly after his release from active 
service, and the Veteran has also had ample opportunity on his 
own or at the time of his examinations to provide additional 
relevant evidence, such that there is no prejudice to the 
Veteran's claim due to the inability to obtain a response from 
the Puerto Rico National Guard related to any additional STRs.  
As such, with the evidence of record indicating that further 
attempts to obtain further STRs would be futile, that the AOJ has 
obtained ample evidence regarding the Veteran's service-connected 
disabilities, and no evidence to indicate that relevant treatment 
records exist that have not been obtained, the Board concludes 
that there is no basis for a remand for further attempts to 
obtain such records.  This does not, however, obviate the 
potential necessity of attempts to obtain such records in the 
future.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Veteran was also provided with VA medical examinations which 
reviewed the manifestations of his residuals of an in-service 
facial injury in April 2006 and October 2008.  As such, the last 
examination for this disability was conducted over two years ago.  
At the time of his examinations, the VA examiners provided a 
thorough review of the relevant manifestations of the Veteran's 
residuals of a facial injury.  Subsequent medical treatment 
records do not show any further relevant treatment, nor has the 
Veteran indicated any increase in the severity or number of 
manifestations of this disorder.  As such, without evidence that 
the Veteran's residuals of a facial injury has worsened since the 
October 2008 VA medical examination, the Board is not required to 
remand the Veteran's claim for a new VA medical examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Furthermore, the two VA 
medical examinations provided a review of the Veteran's symptoms 
and history of the Veteran's residuals of a facial injury.  In 
providing a thorough review of his symptoms, the VA medical 
examinations have been adequate for rating purposes.  See 
38 C.F.R. § 4.2.  Therefore, the Board concludes that the AOJ has 
fully complied with the duty to provide the Veteran with a VA 
medical examination which is adequate to address the service-
connected residuals of a facial injury currently on appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for his low back and residual facial injury disorders, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of the 
initial grant of service connection for each disorder until the 
present.  This could result in "staged ratings" based upon the 
facts found during the period in question.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective date 
of his award when his disabilities have been more severe than at 
others.  Id. at 126.  In this case, the AOJ has already staged 
the Veteran's service-connected spine disorder as noted in the 
introduction.  Thus, the Board must consider whether the Veteran 
is entitled to a higher rating for both periods of time.  In this 
regard, the Board will consider whether to grant an increase for 
the particular time segments already established by the AOJ.      

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
The provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Analysis - A Rating in Excess of 20 Percent for the Veteran's Low 
Back Disability for the Period from August 25, 2005 to May 1, 
2008

Historically, the Veteran was granted service connection for his 
low back disorder in a September 2006 rating decision, effective 
August 25, 2005.  He was originally awarded a 10 percent 
disability rating under Diagnostic Code 5243.  Subsequently, in 
an October 2009 decision his rating was raised to 20 percent for 
the appeal period from August 25, 2005 to May 1, 2008, with a 
rating of 40 percent effective May 1, 2008 (the date a VA medical 
treatment record reveals an increase in the Veteran's 
disability).  The Board notes that the Veteran advised the AOJ 
that he had been called up for active service for the period from 
December 1, 2008, to December 17, 2009; during this period all of 
the Veteran's disability benefit payments were suspended due to 
participation in active duty service.  The Veteran's disability 
payments were then reinstated at the time of his release from 
active service in accordance with his submission of a DD Form 
214.  As such, the period of suspension of the Veteran's receipt 
of disability benefits during his active military service is not 
in contention and will not be further addressed.

Therefore, the Veteran's low back disorder has been rated at 20 
percent for the period from August 25, 2005 to May 1, 2008, and 
at 40 percent from May 1, 2008.  In granting the Veteran an 
increased rating effective May 1, 2008, the AOJ has staged the 
ratings for the Veteran's service-connected low back disorder for 
the appeal period.  Hart, supra.  The Board concludes that, based 
on the Veteran's diagnosis of a right lateral herniated disc with 
encroachment of the neural foramen and L5-S1 bulging disc, the 
Diagnostic Code 5243 for intervetebral disc syndrome is most 
appropriate to apply in this case.  Furthermore, evaluation under 
Diagnostic Code 5243 allows for the most favorable potential 
rating in that it allows for consideration under both sets of 
spinal criteria.  See 38 C.F.R. § 4.71a; see also Butts v. Brown, 
5 Vet. App. 532, 540 (1993).  

The criteria for spine disorders were amended in September 2002 
and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this 
case, the Veteran's claim on appeal was received in August 2005, 
subsequent to the final amendments.  Thus, only the most current 
version of the rating criteria (i.e., the September 2003 
amendments) is for application.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

As of September 26, 2003, the amendments stipulate that the 
Veteran's low back disorder may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 
12 months.  

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 
12 months.  

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 
12 months.  

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence 
of unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero to 
45 degrees, and left and right lateral rotation is 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.  

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is 
normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to 
the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after 
September 26, 2003).  

Upon a complete review of the evidence of record, the Board finds 
that the Veteran's low back disorder does not merit an increased 
rating in excess of 20 percent for the period of August 25, 2008 
to May 1, 2008.  38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's low 
back disorder, there is no objective evidence of any 
incapacitating episodes for this period.  The Veteran was 
initially provided treatment for his back injury during his 
military service in November 2005.  The Veteran indicated that he 
was experiencing low back pain and was prescribed medication; 
there is no evidence that the onset of his disability was 
associated with an incapacitating episode at that time.  
Subsequently, the Veteran was provided with a VA medical 
examination in April 2006, which found that the Veteran 
experienced intermittent pain with remissions, with weekly flare-
ups lasting from 2-3 days.  The examiner indicated that the 
Veteran maintained a fulltime job in a municipal police 
department.  The Veteran has not asserted incapacitating episodes 
lasting at least one week during this period, nor do any of the 
Veteran's VA medical treatment records, STRs, or the medical 
examinations of November 2005 or April 2006 contain evidence of 
incapacitating episodes lasting at least one week due to the 
Veteran's low back disorder.  As such, there was no evidence of 
incapacitating episodes for the initial appeal period.  In fact, 
there is no evidence in the Veteran's treatment records that any 
physician prescribed bed rest at any time during the initial 
period on appeal for his low back disorder.  Therefore, the 
Veteran clearly does not have any basis for a rating in excess of 
20 percent based on incapacitating episodes lasting at least four 
weeks sufficient to allow for an increased rating of 40 percent 
during this period.  

As to orthopedic manifestations for the period of August 25, 2008 
to May 1, 2008, there is no evidence to show that a rating in 
excess of 20 percent is appropriate.  The Veteran's initial 
examination of November 2005 indicated that the Veteran was 
experiencing normal range of motion.  However, at that time the 
examiner did not record a full range of motion tests, such that 
this examination does not provide an adequate review of the 
Veteran's symptoms.  Therefore, the Board will grant greater 
probative weight to the April 2006 VA medical examination, which 
provided a thorough and complete review of the Veteran's 
symptomatology.  The probative value of medical opinion evidence 
is "based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches...  
As is true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of the 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  As stated by the Court, credibility is the province of 
the Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

In fact, the April 2006 examination indicates a greater severity 
of the Veteran's low back disorder, such that utilizing this 
examination is clearly to the Veteran's advantage, resolving 
reasonable doubt in favor of the Veteran.  38 C.F.R. § 4.3.  At 
that time, the range of motion in degrees recorded during the 
April 2006 VA examination in fact shows that the Veteran's range 
of motion of the thoracolumbar spine allowed for the following:  
flexion  to 40 degrees, extension to 30 degrees, both left and 
right lateral flexion to 30 degrees, and both left and right 
lateral rotation to 30 degrees, such that the Veteran's 
thoracolumbar extension of 40 degrees clearly falls within the 30 
to 60 degree range appropriate for a rating of 20 percent.  
Furthermore, in answer to the question:  "Is muscle spasm, 
localized tenderness, or guarding severe enough to be responsible 
for abnormal gait or abnormal spinal contour."  The examiner 
answered in the affirmative, noting that the Veteran's posture 
was stooped.  The examiner further found that, although the 
Veteran's gait was normal and there was no evidence of scoliosis, 
there was evidence that he was experiencing mild kyphosis, with 
moderate lumbar flattening, lumbar lordosis, and reverse 
lordosis.  As such, the Veteran's low back disorder clearly 
exhibited several of the criteria necessary for a 20 percent 
rating.  

However, the Veteran did not exhibit any evidence that his low 
back disability caused limitation of flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the thoracolumbar spine, such that an increased 
rating is not appropriate under the orthopedic limitations of the 
range of motion.

In regards to functional loss, the April 2006 VA medical 
examination indicated that the Veteran was experiencing a range 
of motion due to pain on repetitive use with pain causing 
additional limitation of motion at the following ranges:  on 
flexion from 40 to 90 degrees, on extension from 20 to 30 
degrees, on left lateral flexion from 20 to 30 degrees, right 
lateral flexion 20 to 30 degrees, left lateral rotation from 20 
to 30 degrees, and right lateral rotation from 20 to 30 degrees.  
The examiner also noted that the Veteran experienced additional 
discomfort when standing or sitting for prolonged periods, 
alleviated by rest.  The Veteran was not experiencing any 
limitation when walking, or any significant effects on his 
occupation.  The examiner also noted moderate effects on chores 
and exercise, and that the Veteran's low back disorder prevented 
him from engaging in sports or exercising.  Further, the 
Veteran's VA medical treatment record of November 2007 indicated 
that the Veteran was experiencing some increased pain and 
weakness, particularly in his lower extremities.  As such, the 
Veteran's low back disability did show some increased symptoms 
and functional loss caused by pain and repetitive activity over 
the initial appeal period.  However, none of the above evidence 
of functional loss shows evidence of pain, or otherwise, induced 
limitation of flexion of the thoracolumbar spine equivalent to 
30 degrees or less or anything remotely similar to ankylosis of 
the thoracolumbar spine, favorable or unfavorable.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.



Analysis - A Rating in Excess of 40 Percent for the Veteran's w 
Back Disability for the Period from May 1, 2008

Upon a complete review of the evidence of record, the Board finds 
no basis to award a disability rating greater than 40 percent for 
the Veteran's low back disorder for the period after May 1, 2008.  
38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's 
intervertebral disc syndrome, there is no objective evidence of 
incapacitating episodes sufficient for an increased rating for 
the period after May 1, 2008.  The Veteran has not asserted 
incapacitating episodes lasting at least six weeks, or in fact, 
of any incapacitating episodes of at least a week during the 
period after May 1, 2008.  The Veteran was provided with a VA 
medical examination to review his spinal condition in October 
2008.  At that time, the examiner found no history of 
hospitalization or surgery with treatment limited to oral 
medication and physical therapy, explicitly noting that the 
Veteran had not experienced any incapacitating episodes during 
the past 12 months.  In October 2009, during the period of the 
Veteran's active military service, the Veteran has submitted STRs 
which show that he was provided treatment for low back pain in 
October and November 2009; however, none of these records 
indicated that he experienced any incapacitating episodes during 
that period.  Then at the time of his December 2009 VA medical 
examination, after his most recent release from active duty 
service, the Veteran was indicated as receiving three days of 
recommended bed rest during an emergency room visit of November 
2008.  As such, despite evidence of one incapacitating episode, 
this was for three days and did not continue for a period of at 
least six weeks, nor do any of the Veteran's VA medical treatment 
records or his VA medical examinations contain evidence of 
incapacitating episodes lasting six weeks or more, nor has the 
Veteran supplied any lay evidence of such an episode.  Therefore, 
the Veteran does not have any basis for a rating in excess of 40 
percent based on incapacitating episodes.  

As to orthopedic manifestations for the period after May 1, 2008, 
the Veteran's VA medical treatment record of this date shows that 
his low back disorder had increased in severity at this point to 
the extent that the 40 percent rating assigned for this latter 
period is appropriate.  38 C.F.R. § 4.3.  At that time, the 
Veteran's treating physician found that his forward flexion of 
the thoracolumbar spine had increased in severity such that his 
range of motion was restricted to 30 degrees with pain.  The 
physician further noted extension to 5 degrees with pain, mild 
pain upon lateral bending and with extension combined with 
rotation to the left.  This was shown to be a consistent increase 
in his severity at the time of the October 2008 examination which 
found that the Veteran's forward flexion was limited to 30 
degrees, extension to 10 degrees, lateral flexion and extension 
limited to 10 degrees on each side, and lateral rotation limited 
to 20 degrees on each side.  Finally, the December 2009 VA 
medical examination found that the Veteran's thoracolumbar spine 
was limited:  to 25 degrees of flexion, 5 degrees in extension, 8 
degrees of left lateral flexion, left lateral rotation to 7 
degrees, right lateral flexion to 10 degrees, right lateral 
rotation to 9 degrees. 

As such, the evidence after May 1, 2008, consistently reveals a 
limitation of the angle of motion of the thoracolumbar spine to 
30 degrees or less such that the assigned rating of 40 percent 
for this period is clearly appropriate.  However, there is no 
evidence of unfavorable anklyosis of the thoracolumbar spine, or 
unfavorable anklyosis of the entire spine, such that a rating in 
excess of 40 percent is not appropriate.  

In regards to functional loss due to pain or weakness the May 1, 
2008 VA physician indicated that the Veteran's pain was described 
as constant of moderate to severe intensity with radiation and 
dribbling while voiding.  The July 2008 VA medical treatment 
record indicated that the Veteran's pain was considered severe in 
intensity.  At the time of his October 2008 VA medical 
examination the Veteran indicated that he was experiencing 
increased pain with radiation and some gastric problems, as well 
as difficulty standing, sitting, or walking for prolonged 
periods.  The examiner found some asymmetry in the Veteran's 
spinal examination.  The October 2008 examiner did not find 
further limitation in the Veteran's range of motion due to pain.  
The examiner also indicated that the Veteran had missed from 6-7 
days of work due to his pain with increased absenteeism, and 
noted that the Veteran had been assigned to different duties.  
The examiner also noted decreased mobility and strength, problems 
lifting and carrying.  His disability prevented him from 
performing chores, shopping, and playing sports, and caused 
severe restriction of his exercise with mild effects on his other 
daily activities.  

Finally, the December 2009 examiner found that the Veteran was 
experiencing pain radiating to his testicles, with inability 
walking during his service in Guantanamo with easy fatigability 
and weakness, as well as voiding difficulties with urinary 
urgency and frequency during both day and night (although the 
Veteran was negative for prostatic problems).  The Veteran also 
reported difficulty sleeping and a history of fatigue, decreased 
motion, stiffness, weakness, and spasms, as well as daily pain of 
a stabbing nature.  The December 2009 VA examiner also noted 
additional limitation due to pain after repetitive motion to 16 
degrees, extension to 0 degrees, left lateral flexion to 6 
degrees, left lateral rotation to 5 degrees, right lateral 
flexion to 6 degrees, and right lateral rotation to 3 degrees.  
The examiner noted that the Veteran's low back disability had 
caused him to be assigned different duties.  The examiner also 
noted that the Veteran reported experiencing increased tardiness 
and increased absenteeism, as well as decreased concentration, 
poor social interactions, decreased mobility, problems lifting 
and carrying, weakness and fatigue, and pain.  The December 2009 
examiner further indicated that the Veteran's low back disability 
severely limited the Veteran's ability to perform chores, 
shopping, recreation, bathing dressing, and grooming; as well as 
preventing exercise.  The December 2009 examiner also noted that 
the Veteran's low back pain was irradiating to his testicles 
(particularly during his military service).  

As such, with pain causing additional limitation of motion the 
award of a 40 percent rating effective May 1, 2008, was clearly 
appropriate as at the time that the Veteran's low back disability 
clearly manifested increased severity.  However, there is no 
evidence that the Veteran's pain or limitations of motion causes 
the equivalent of unfavorable ankylosis of the thoracolumbar 
spine or of unfavorable ankylosis of the entire spine.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.





Analysis - A Disability Rating in Excess of 20 Percent for the 
Veteran's Right Lumbar Radiculopathy  

As for the associated lower extremity neurological manifestations 
of the Veteran's low back disability, the Veteran has been 
awarded a 20 percent rating for his right lower extremity for 
this additional disability with an effective date of April 4, 
2006 (the date that a VA medical examination revealed impaired 
sensory response of the Veteran's right lower extremity).  In 
making this determination, the AOJ utilized Diagnostic Code 8520.  
Given the symptoms of the Veteran and the connection of his 
radiculopathy to his intervertebral disc syndrome, the Board 
concludes that Diagnostic Code 8520 is appropriately assigned.  
38 C.F.R. § 4.124a; see also Butts, 5 Vet. App. at 540.  

Under Diagnostic Code 8520:  mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate incomplete 
paralysis warrants a 20 percent rating; moderately severe 
incomplete paralysis warrants a 40 percent rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent rating.  With complete paralysis of the sciatic nerve, 
which warrants an 80 percent rating, the foot dangles and drops, 
there is no active movement possible of muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When the 
involvement is only sensory, the rating should be for the mild 
or, at most, the moderate degree.  In rating peripheral nerve 
disability, neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

It should also be noted that use of terminology such as 
"moderate," and "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.  In this case, the medical evidence shows the 
Veteran's disability is moderate in its severity.  As noted 
above, in April 4, 2006, the Veteran was provided with a VA 
medical examination.  At that time, the examiner found that the 
Veteran's right lower extremity manifested sensory impairment to 
pinprick and light touch.  However, the examiner found that this 
caused "no limitations on walking," and that the Veteran's gait 
was normal.  

Subsequently, in May 2008, the Veteran's right lower extremity 
radiculopathy was evaluated which found no limitation of motion 
and normal sensory response.  Finally, in December 2009, the 
Veteran's right lower extremity radiculopathy was again 
evaluated, finding evidence of numbness and paresthesias with 
radiating pain to the right lower extremity.  The examiner found 
spasm, guarding, pain with motion, tenderness, but no weakness or 
atrophy.  The examiner also found some limitations of right knee 
flexion, right ankle dorsiflexion, and right great toe extension, 
as well as hypoactive response to vibration, pain, and light 
touch.  The Board concludes that the evidence does not support a 
rating in excess of the 20 percent criteria for moderate right 
lower extremity radiculopathy under Diagnostic Code 8250.  See 
38 C.F.R. § 4.7.

In this instance, the criteria for a higher 40 percent rating 
under Diagnostic Code 8250 have not been met.  See 38 C.F.R. § 
4.7.  Despite his right leg pain, reduced motion, and reduced 
sensitivity, the Veteran has shown himself to be capable of 
managing his employment as a municipal police officer as well as 
the ability to perform active duty military service.  See VA 
medical examinations of November 2005, April 2006, October 2008, 
and December 2009.  Although consistently present, his right 
lower extremity radiculopathy has not been characterized by foot 
drop, paralysis, constant weakness, or muscle atrophy.  
Consequently, his symptoms of radicular pain and some loss of 
strength in his right lower extremities are, at most, moderate in 
degree, warranting only the separate 20 percent rating for the 
appeal period.  38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence does not support a 
rating in excess of 20 percent for the right lower extremity 
radiculopathy during the appeal period.  38 C.F.R. § 4.3.  

Analysis - A Disability Rating in Excess of 10 Percent for the 
Veteran's Left L4-L5 Radiculopathy for the Period from prior to 
December 17, 2009 and in Excess of 20 percent after December 17, 
2009

As for the associated left lower extremity neurological 
manifestations of his low back disorder, the Veteran has been 
awarded a 10 percent rating for his left lower extremity prior to 
December 17, 2009, and 20 percent for this disability after 
December 17, 2009.  In making this determination, the AOJ 
utilized Diagnostic Code 8520.  Given the symptoms of the Veteran 
and the connection of his left lower extremity radiculopathy to 
his low back disorder, the Board concludes that Diagnostic Code 
8520 is appropriate.  38 C.F.R. § 4.124a; see also Butts, 5 Vet. 
App. at 540.  

In this case, the Veteran's left leg radiculopathy disability was 
initially rated as mild in its severity, effective October 17, 
2008.  At that time, the examiner found symptoms of left leg 
radiculopathy.  This included spasm, guarding, pain with motion, 
and tenderness; however, the examiner found no atrophy or 
weakness.  The Veteran's left leg range of motion and nerve 
response tests were all found to be normal.  As such, the Board 
finds that this examination reveals a left leg radiculopathy no 
greater than mild, and which was not severe enough to be 
considered moderate in degree, such that the rating of 10 percent 
was appropriately assigned.

The Veteran's left leg radiculopathy was again reviewed at the 
time of the December 2009 VA medical examination.  At that time, 
the examiner again found spasm, guarding, pain with motion, and 
tenderness, but no atrophy or weakness.  However, the Veteran's 
left leg also manifested with limitation of the range of motion 
of:  left knee flexion, left ankle dorsiflexion, and left toe 
extension.  Furthermore, the Veteran's left leg was also showing 
hypoactive response to vibration, pinprick and light touch.  As 
such, there is evidence that the Veteran's left leg radiculopathy 
had increased in severity to moderate, such that the increased 20 
percent evaluation was appropriate.  However, there was no 
evidence of foot drop, paralysis, constant weakness, or muscle 
atrophy.  As such, the criteria for a higher 40 percent rating 
under Diagnostic Code 8250 have not been met for the period after 
December 17, 2009.  See 38 C.F.R. § 4.7.  As indicated above, the 
Veteran has been able to maintain active employment in a 
municipal police department, as well as engage in active service 
in the Puerto Rico National Guard.  There is no evidence of 
severe sensory loss in his left lower extremity.  Although 
consistently present, his left lower extremity sciatica is not 
characterized by foot drop, paralysis, constant weakness, or 
muscle atrophy.  Consequently, his left leg radiculopathy pain 
and some loss of strength in his left lower extremities are, at 
most, mild in degree for the period from October 27, 2008 to 
December 1, 2008, and have been shown to be increased to moderate 
in degree after December 17, 2009.  38 C.F.R. § 4.7.  

Analysis - A Disability Rating for Bladder Impairment

Under Diagnostic Code 5243, Note 1 indicates that separate 
manifestations such as bladder impairment should be rated 
separately under the appropriate diagnostic code.  As such, the 
evidence of record shows that there was no evidence of bladder 
impairment found at the time of the April 2006 and October 2008 
VA medical examinations, which specifically reviewed this issue.  

However, at the time of the December 2009 VA medical examination, 
the examiner noted that there was evidence of urinary urgency 
requiring frequent urination.  The appropriate rating code for a 
neurological impairment of the bladder is indicated as Diagnostic 
Code 5243 under 38 C.F.R. § 4.115a, such that the Veteran's 
bladder impairment will be reviewed under this Diagnostic Code.  
See Butts, 5 Vet. App. at 540.

Diagnostic Code 5243 directs that the Board review the Veteran's 
bladder impairment under the rating criteria for voiding 
dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction is 
rated for particular conditions such as continual urine leakage, 
urinary frequency, or obstructed voiding.

Under 38 C.F.R. § 4.115a, continual urine leakage rated at:  20 
percent when the disability requires the wearing of absorbent 
materials which must be changed less than 2 times per day, 40 
percent when the disability requires the wearing of absorbent 
materials which must be changed 2-4 times per day, 60 percent 
when the disability requires the wearing of absorbent materials 
which must be changed more than 4 times per day. 

Under 38 C.F.R. § 4.115a, urinary frequency is rated at:  10 
percent for daytime voiding interval between two and three hours, 
or awakening to void 2 times per night; 20 percent for daytime 
voiding interval between one and two hours, or; awakening to void 
three to four times per night; 40 percent evaluation for daytime 
voiding interval less than one hour, or; awakening to void 5 or 
more times per night.

Under 38 C.F.R. § 4.115a, obstructed voiding is rated at:  10 
percent for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  1) Post void residuals greater 
than 150 cc.; 2) uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec); 3) recurrent urinary tract infections 
secondary to obstruction; or 4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating is 
warranted with urinary retention requiring intermittent or 
continuous catheterization.  

The VA medical examination of December 23, 2009 did not find any 
evidence of incontinence or urinary retention requiring 
catheterization; however there was evidence of urinary frequency 
of less than one hour, as well as awakening to void three times 
per night.  As such, with evidence of daytime urinary frequency 
of less than one hour, the Veteran's bladder impairment should be 
rated at 40 percent, as of December 23, 2009, the point at which 
this associated disability became evident.  38 C.F.R. § 4.3.  

Analysis - Staged Rating for the Veteran's Low Back Disorder

In conclusion, the Board has found that the Veteran's low back 
disorder manifests with orthopedic limitations of the range of 
motion such that a rating of 20 percent is appropriate for the 
period from August 25, 2005 to May 1, 2008, and a rating of 40 
percent is appropriate for the period after May 1, 2008.  
Furthermore, the associated right leg radiculopathy merits a 
rating of 20 percent.  The associated left leg radiculopathy 
merits a rating of 10 percent for the period prior to December 
17, 2009, and 20 percent after December 17, 2009.  Finally, an 
additional rating is appropriate for the Veteran's associated 
bladder impairment, for the period after December 23, 2009.  The 
Board finds that the Veteran's service-connected low back 
disability and associated disorders should not be increased for 
any other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  

Analysis - Compensable Disability Rating for the Veteran's 
Residuals of a Facial Injury

The Veteran was granted service connection for the residuals of a 
facial injury in September 2006, under Diagnostic Code 7805 with 
a disability rating of 0 percent (noncompensable).  38 C.F.R. 
§ 4.116.  The Veteran currently seeks a compensable rating for 
this disorder. 

At the time of the Veteran's November 2005 VA medical 
examination, his residuals of a facial injury were found to 
manifest with a residual facial scar:

Evaluations for scars located on places of the head, face or neck 
require review under several different diagnostic codes. 

Diagnostic Code 7800 provides ratings for disfigurement of the 
head, face, or neck.  Note (1) to Diagnostic Code 7800 provides 
that the 8 characteristics of disfigurement, for purposes of 
rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions are 
applicable only to claims received on or after October 23, 2008.  
See 73 Fed. Reg. 54708 (Sept. 23. 2008).  As the Veteran's 
initial rating claim was received in August 2005, these revisions 
do not apply to the present case.  Rather, the Veteran's claim 
will be considered solely under the criteria effective as of the 
date of his original claim.

The Veteran was provided with a VA medical examination in 
November 2005.  At that time, the examiner noted that the Veteran 
had a well-healed horizontal scar on the right side of the face; 
the examiner also noted a nasal septal deviation with "mild bone 
deviation," and normal sinuses, mouth and tongue.  The Veteran 
was provided with a more comprehensive examination of his 
residual scar in October 2008.  At that time, the examiner found 
that the Veteran had a "faint, fine, horizontal scar at the 
right maxillary area, blow the eyelid."  The examiner indicated 
that scar showed a maximum width of .1 mm and a length of 5 cm.  
There was no tenderness on palpation, no adherence to the 
underlying tissue, no limitation of motion or loss of function, 
nor was there any underlying soft tissue damage, skin ulceration 
or breakdown, underlying tissue loss, elevation or depression of 
the scar, or disfigurement of the head, face, or neck, nor was 
there any skin breakdown.  The examiner indicated that the scar 
was the same color as his normal skin, with normal texture, and 
the scar did not show induration or inflexibility.  

The Veteran has indicated that his scar is painful.  See the 
Veteran's February 2008 substantive appeal (VA Form 9).  The 
Board acknowledges that the Veteran is competent to describe a 
scar.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran's credibility affects the 
weight to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App 362, 368 (2005).  When weighing lay 
evidence such as this, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

In this instance, the Veteran's interest in describing the 
severity and affects of his scar are liable to be influenced by 
his direct financial interest in his rating, resulting in his 
description presenting a more extreme view of his service-
connected disability than is warranted.  Furthermore, he has not 
specifically described the nature of the scar to directly 
conflict with the VA medical examiner's findings, nor has he 
precisely indicated the nature or the history of any pain 
associated with the scar.  As such, the Board concludes that the 
lack of any specificity in describing his scar pain without more 
specificity, taken in consideration with his self-interested 
report, reduces his credibility.  

On the other hand, the VA medical examinations were conducted by 
medical professionals with a directive to specifically review the 
extent of the effects of the Veteran's service-connected residual 
of a facial injury.  The fact that the examinations were provided 
by qualified medical examiners with no interest in the outcome of 
the Veteran's claim increases the probative value of the 
conclusions provided by the examiner.  Finally, the Board notes 
that for a scar must be shown to be painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

As such, the Board concludes that the Veteran's scar does not 
show any of the characteristics of disfigurement, nor does the 
Veteran's deviated septum show gross disfigurement of that 
feature.  His scar is not unstable and does not merit a 
compensable rating under Diagnostic Code 7803.  Finally, his scar 
was found not to be painful on examination, nor does it affect 
any other system.  Therefore, the Veteran's service-connected 
residuals of a facial injury not show any manifestations 
sufficient to allow the Board to grant a compensable rating under 
the applicable rating criteria for a facial scar.  38 C.F.R. 
§§ 4.116, 4.118.  

Finally, the November 2005 VA medical examiner's note that the 
Veteran had a deviated septum with mild deviation and normal 
sinuses does not show 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side such that a 10 
percent rating under Diagnostic Code 6502 is also not 
appropriate.  38 C.F.R. § 4.97.  There is no other manifestation 
of the residuals of his facial injury to require consideration 
under another separate rating code which would allow for a 
compensable rating.  See Butts, 5 Vet. App. at 540.

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for the 
Veteran's residuals of a facial injury.  38 C.F.R. § 4.3.  The 
Board adds that it does not find that the Veteran's service-
connected residuals of a facial injury, as currently on appeal 
should be increased for any other separate period based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.  

Extraschedular Rating for Veteran's Low Back and Residuals of a 
Facial Injury Disabilities

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by his low back disabilities are specifically incorporated 
in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202 at 206.  In addition, the other 
manifestations associated with his low back disorder are also 
adequately considered by the applicable rating criteria as 
incorporated by the system affected.  Further, the manifestations 
of the Veteran's residuals of a facial injury are also thoroughly 
considered by the rating criteria.  With the applicable rating 
criteria requiring consideration of these elements of the 
Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected disabilities the evidence of record does not 
show any exceptional or unusual circumstances, to suggest that 
the Veteran is not adequately compensated by the regular Rating 
Schedule.  Despite some evidence that his service-connected 
disabilities, particularly his low back disorder (see the 
Veteran's VA medical examinations of October 2008 and December 
2009), interferes to some extent with his ability to work, there 
is no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  

Indeed, to the contrary, the Veteran's evaluation and treatment 
has been entirely on an outpatient basis, not as an inpatient.  
Further, the Veteran has maintained full employment as well as 
engaged in active military service during the appeal period.  
Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

For the period prior from August 25, 2005, to May 1, 2008, an 
initial disability rating in excess of 20 percent for the 
Veteran's right lateral herniated disc with encroachment of the 
neural foramina and L5-S1 bulging disc is denied.

For the period after May 1, 2008, an initial disability rating in 
excess of 40 percent for the Veteran's right lateral herniated 
disc with encroachment of the neural foramina and L5-S1 bulging 
disc is denied.

An initial disability rating in excess of 20 percent for the 
Veteran's right leg radiculopathy is denied.

For the period prior to December 17, 2009, a rating in excess of 
10 percent for the Veteran's left leg radiculopathy is denied.

For the period after December 17, 2009, a rating in excess of 20 
percent for the Veteran's left leg radiculopathy is denied.

For the period after December 23, 2009, a disability rating of 40 
is granted for the Veteran's bladder dysfunction, subject to the 
laws and regulations governing the payment of VA compensation.

A compensable disability rating for the Veteran's residuals of a 
facial injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


